                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                                       ______

STANLEY PARKER,

                      Plaintiff,                   Case No. 2:18-cv-215
v.                                                 Honorable Robert J. Jonker
COLLEEN MYOTTE et al.,

                      Defendants.
____________________________/

                                          OPINION

              This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim against

Defendants Mansfield, Mastaw, Anderson, Maher, Corrigan, Russell, and MacLaren.
                                             Discussion

               I.      Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Kinross Correctional Facility (KCF) in Kincheloe, Chippewa County, Michigan.

The events about which he complains occurred at that facility.           Plaintiff sues Mail Room

Employee Colleen Myotte, Prison Counselor Christopher Mortensen, Resident Unit Manager Paul

Mansfield, Administrative Assistant David Mastaw, Grievance Coordinator Unknown Anderson,

Mail Room Employee Kirk Maher, Assistant Deputy Warden Unknown Corrigan, MDOC Director

Richard Russell, and Warden Duncan MacLaren.

               Plaintiff alleges that on July 6, 2017, while he was incarcerated at KCF, Defendant

Myotte “cursorily” read the contents of mail addressed to Plaintiff from the office of Scott Lewis

Private Investigations in Gross Pointe Farms, Michigan. Defendant Myotte conducted a search of

the package and reported that it contained court transcripts belonging to Gerald Crawford. For

that reason, Defendant Myotte concluded that the package posed a threat to the security of the

institution. Plaintiff requested a hearing on the package rejection, which was held by Defendant

Mortensen on July 24, 2017. During the hearing, Plaintiff explained that he was pursuing a claim

in which the records in the package showed that the state had withheld evidence at Plaintiff’s trial,

and that a witness at Plaintiff’s trial had been given a favorable plea bargain in exchange for his

testimony at Plaintiff’s trial. Despite Plaintiff’s explanation, Defendant Mortensen upheld the

rejection.

               Plaintiff filed a grievance regarding the mail rejection, claiming that Defendant

Mortensen mistakenly rejected documents relevant to Plaintiff’s criminal appeal:

       [Plaintiff] explained that Gerald Crawford isn’t a prisoner at KCF [and is not]
       related to any staff in the MDOC. The documents are in connection with

                                                 2
       [Plaintiff’s] case. [Defendant] Mortensen never demonstrated from those
       documents how they were a threat to the security and good order of this institution
       as provided by PD 05-03-118 QQ. He uses PD 04-07-112 to support that those
       materials [don’t] meet the criteria to be allowed. In fact, N 2 states in part,
       “Pleadings, transcripts, court orders, and court opinions arising out of the criminal
       case for which the prisoner is currently serving, even if there is not pending
       litigation.” It was explained to [Defendant] Mortensen the relevancy of those
       documents. Crawford is charged with an assault upon [Plaintiff] and [Plaintiff’s]
       co-defendant. The documents are relevant to [Plaintiff’s] case, and those transcripts
       are speaking of [Plaintiff] and [his] criminal case.

(ECF No. 1, PageID.11.)

               Defendant Mansfield denied Plaintiff’s step I grievance, stating:

       Grievant was interviewed. Grievant was informed that per a conversation with
       Central Facilities Administration (CFA), it is evident that the material contained in
       the documents belong[s] to another prisoner. CFA has also indicated that the
       transcripts include sensitive and personal information about the criminal trial /
       conviction of another prisoner. As such the document represents a threat to the
       good order and security of the institution as the personal information contained in
       the transcripts may be used to cause harm to the parties involved, including
       witnesses. Based on this information and PD 05.03.118 Prisoner mail the
       documents were appropriately denied entry into a correctional institution. The
       Hearing Officer, PC Mortensen determined that disposition of the rejected
       materials in accordance with PD 04.07.112 which states, “the hearing officer shall
       complete an Administrative Hearing Report (CSJ-144) to document the findings
       made at the hearing, including the hearing officer’s determination as to disposition
       of any property found to be contraband.” No violation of policy or procedure is
       established.

(ECF No. 1, PageID.12.) This denial was affirmed by Defendant Corrigan. Plaintiff then filed a

step II appeal, which was denied by Defendant MacLaren. Finally, Defendant Russell summarily

denied Plaintiff’s step III appeal.

               Plaintiff alleges that on April 3, 2018, Defendant Myotte again issued a notice of

mail rejection for a package which contained the sentencing transcript from People of the State of

Michigan v. Gerald Crawford. Plaintiff claims that when Defendant Myotte photocopied the front

of the box, she deliberately only copied the portion of the box which showed the shipping label

addressed to Plaintiff. Plaintiff states that the copy did not show the other side of the box, which


                                                 3
Plaintiff believes showed the sender’s address. Defendant Myotte found that the mail constituted

a threat to the security and order of the institution. Plaintiff states that the package had been mailed

by his attorney Dawn Shad-Sadeghi (P73759). Plaintiff claims that this rejection was motivated

by a desire to retaliate against Plaintiff for grieving the July 6, 2017, mail rejection.

                Plaintiff’s attorney subsequently called Defendant Mortensen regarding the mail

rejection and explained that the mail was from her. Defendant Mortensen then conducted a hearing

and concluded that the package did not fit the description of PD 05.03.118 (FF), which describes

special handling for mail coming from an attorney. Defendant Mortensen stated that the mail was

too voluminous to be effectively reviewed and searched, so that it posed a threat to the security

and good order of the institution.

                Plaintiff grieved the results of the hearing, reiterating that his attorney’s phone call

was sufficient to show that the mail complied with PD 05.03.118 (FF). Defendant Maher affirmed

the decision of Defendant Mortensen and stated that the package did not have a label indicating

that it had come from an attorney. Plaintiff appealed to step II and Defendant MacLaren found:

        This Step II respondent has reviewed the documentation and the box labeling. It is
        found that there is no notation that the box originated from an attorney and it was
        noted by the mailroom that no notification was found in the box alerting staff to
        that affect.

(ECF No. 1, PageID.17.) Defendant Russell subsequently denied Plaintiff’s step III appeal.

                Plaintiff claims that Defendants violated his rights under the First Amendment.

Plaintiff seeks compensatory and punitive damages, as well as injunctive relief.

                II.     Failure to state a claim

                A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While


                                                   4
a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged – but it has not

‘show[n]’ – that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).




                                                   5
               Plaintiff claims that Defendants Myotte, Mortensen, Mansfield, Corrigan,

MacLaren, and Russell all violated his First Amendment right of access to the courts when they

prevented him from receiving transcripts of the state court criminal proceedings of Gerald

Crawford. In Bounds v. Smith, 430 U.S. 817 (1977), the Supreme Court recognized a prisoner’s

fundamental right of access to the courts. While the right of access to the courts does not allow a

State to prevent an inmate from bringing a grievance to court, it also does not require the State to

enable a prisoner to discover grievances or litigate effectively. Lewis v. Casey, 518 U.S. 343

(1996). Thus, Bounds did not create an abstract, free-standing right to a law library, litigation

tools, or legal assistance. Id. at 351 (1996). Further, the right may be limited by legitimate

penological goals, such as maintaining security and preventing fire or sanitation hazards. See

Acord v. Brown, No. 91-1865, 1992 WL 58975 (6th Cir. Mar. 26, 1992); Hadix v. Johnson, No.

86-1701, 1988 WL 24204 (6th Cir. Mar. 17, 1988); Wagner v. Rees, No. 85-5637, 1985 WL 14025

(6th Cir. Nov. 8, 1985).

               To state a claim, an inmate must show that any shortcomings in the library,

litigation tools, or legal assistance caused actual injury in his pursuit of a legal claim. Lewis, 518

U.S. at 351; Talley-Bey, 168 F.3d at 886; Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir. 1996); Pilgrim

v. Littlefield, 92 F.3d 413, 416 (6th Cir. 1996); Walker v. Mintzes, 771 F.2d 920, 932 (6th Cir.

1985). An inmate must make a specific claim that he was adversely affected or that the litigation

was prejudiced. Vandiver v. Niemi, No. 94-1642, 1994 WL 677685, at *1 (6th Cir. Dec. 2, 1994).

               Plaintiff claims that Gerald Crawford was a witness for the prosecution during

Plaintiff’s criminal trial. Crawford testified at trial that he had not been offered any favorable

treatment by the prosecutor in exchange for his testimony. Plaintiff states that his private

investigator later discovered that, during Crawford’s sentencing hearing, both the prosecution and



                                                  6
Crawford admitted to the existence of a plea agreement in exchange for Crawford’s testimony

during Plaintiff’s trial. Plaintiff states that he needed the transcript in order to establish the

propriety of a successive motion for relief from judgment pursuant to the newly discovered

evidence exception in Michigan Court Rule 6.502(G)(2). Therefore, Plaintiff has alleged facts

showing that he was prejudiced by the denial of his incoming mail.

               After Defendant Myotte confiscated Plaintiff’s mail, Defendant Mortensen

conducted a hearing on the mail rejection and concluded that it was proper. Consequently, the

Court concludes that Plaintiff’s access to courts claim against Defendants Myotte and Mortensen

are not clearly frivolous and may not be dismissed on initial review.

               Plaintiff also claims that Defendant Myotte retaliated against him for grieving the

July 6, 2017, mail rejection by issuing a second mail rejection on April 3, 2018. Plaintiff claims

that Defendants Anderson, Mastaw, Maher, MacLaren, and Russell all denied Plaintiff’s

subsequent grievances in order to cover up the misconduct by Defendant Myotte. Retaliation

based upon a prisoner’s exercise of his or her constitutional rights violates the Constitution. See

Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc). In order to set forth a First

Amendment retaliation claim, a plaintiff must establish that: (1) he was engaged in protected

conduct; (2) an adverse action was taken against him that would deter a person of ordinary firmness

from engaging in that conduct; and (3) the adverse action was motivated, at least in part, by the

protected conduct. Id. Moreover, a plaintiff must be able to prove that the exercise of the protected

right was a substantial or motivating factor in the defendant’s alleged retaliatory conduct. See

Smith v. Campbell, 250 F.3d 1032, 1037 (6th Cir. 2001) (citing Mount Healthy City Sch. Dist. Bd.

of Educ. v. Doyle, 429 U.S. 274, 287 (1977)).




                                                 7
               The filing of a prison grievance is constitutionally protected conduct for which a

prisoner cannot be subjected to retaliation. See Smith v. Campbell, 250 F.3d 1032, 1037 (6th Cir.

2001); Herron v. Harrison, 203 F.3d 410, 415 (6th Cir. 2000). However, the Court notes that it is

not clear that the refusal to allow Plaintiff to possess prisoner Crawford’s sentencing transcript is

sufficiently adverse to deter a person of ordinary firmness from filing grievances. Regardless,

even if Plaintiff could establish the first two prongs of the retaliation analysis, he cannot satisfy

the third prong. Plaintiff must establish that the adverse action taken against him was motivated,

at least in part, by the protected conduct in which he engaged.

               Plaintiff fails to allege facts showing that Defendant Myotte’s April 3, 2018, mail

rejection was motivated by a desire to retaliate against him for his prior grievances. Temporal

proximity “may be ‘significant enough to constitute indirect evidence of a causal connection so as

to create an inference of retaliatory motive.’” Muhammad v. Close, 379 F.3d 413, 417-18 (6th Cir.

2004) (quoting DiCarlo v. Potter, 358 F.3d 408, 422 (6th Cir. 2004)). However, “[c]onclusory

allegations of temporal proximity are not sufficient to show a retaliatory motive.” Skinner v.

Bolden, 89 F. App’x 579, 580 (6th Cir. 2004).

       Moreover, Muhammad does not stand for the proposition that temporal proximity
       alone is sufficient to create an issue of fact as to retaliatory motive. In Muhammad
       the Sixth Circuit did not resolve the issue, but merely observed that “temporal
       proximity alone may be ‘significant enough to constitute indirect evidence of a
       causal connection so as to create an inference of retaliatory motive.’” Id. at 418
       (quoting DiCarlo v. Potter, 358 F.3d 408, 422 (6th Cir.2004) (emphasis added).
       Even if temporal proximity may in some cases create an issue of fact as to
       retaliatory motive, it would only be sufficient if the evidence was “significant
       enough.” Plaintiff’s conclusory and ambiguous evidence is not “significant
       enough” to create an issue of fact as to retaliatory motive.

Brandon v. Bergh, No. 2:08-cv-152, 2010 WL 188731, at *1 (W.D. Mich. Jan. 16, 2010).

               In this case, Plaintiff grieved a mail rejection by Defendant Myotte which occurred

in July of 2017. Nine months later, in April of 2018, Defendant Myotte rejected a second piece of


                                                 8
mail. Plaintiff’s subsequent grievance regarding the rejection was denied at each level for reasons

related to the packaging and content of the mail. Plaintiff fails to allege any facts showing that

Defendant Myotte was aware of the grievances, or that any of the grievance respondents’ decisions

were based on retaliatory intent. Therefore, because Plaintiff has not shown that an adverse action

was motivated, at least in part, by the protected conduct, his retaliation claim is properly dismissed.

Because Plaintiff has failed to show that Defendant Myotte or any other Defendant retaliated

against him, his retaliation claim is properly dismissed.

               Plaintiff fails to make specific factual allegations against Defendants Mansfield,

Anderson, Maher, Corrigan, Russell, and MacLaren, other than his claim that they failed to

properly rule on his grievances and grievance appeals. Government officials may not be held

liable for the unconstitutional conduct of their subordinates under a theory of respondeat superior

or vicarious liability. Iqbal, 556 U.S. at 676; Monell v. New York City Dep’t of Soc. Servs., 436

U.S. 658, 691(1978); Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009). A claimed constitutional

violation must be based upon active unconstitutional behavior. Grinter v. Knight, 532 F.3d 567,

575-76 (6th Cir. 2008); Greene v. Barber, 310 F.3d 889, 899 (6th Cir. 2002). The acts of one’s

subordinates are not enough, nor can supervisory liability be based upon the mere failure to act.

Grinter, 532 F.3d at 576; Greene, 310 F.3d at 899; Summers v. Leis, 368 F.3d 881, 888 (6th Cir.

2004). Moreover, § 1983 liability may not be imposed simply because a supervisor denied an

administrative grievance or failed to act based upon information contained in a grievance. See

Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999). “[A] plaintiff must plead that each

Government-official defendant, through the official’s own individual actions, has violated the

Constitution.” Iqbal, 556 U.S. at 676. Plaintiff has failed to allege that Defendants Mansfield,




                                                  9
Anderson, Maher, Corrigan, Russell, and MacLaren engaged in any active unconstitutional

behavior. Accordingly, he fails to state a claim against them.

               Finally, with regard to Defendant Mastaw, the Court notes that it is a basic pleading

essential that a plaintiff attribute factual allegations to particular defendants. See Twombly, 550

U.S. at 544 (holding that, in order to state a claim, a plaintiff must make sufficient allegations to

give a defendant fair notice of the claim). Where a person is named as a defendant without an

allegation of specific conduct, the complaint is subject to dismissal, even under the liberal

construction afforded to pro se complaints. See Frazier v. Michigan, 41 F. App’x 762, 764 (6th

Cir. 2002) (dismissing the plaintiff’s claims where the complaint did not allege with any degree of

specificity which of the named defendants were personally involved in or responsible for each

alleged violation of rights); Griffin v. Montgomery, No. 00-3402, 2000 WL 1800569, at *2 (6th

Cir. Nov. 30, 2000) (requiring allegations of personal involvement against each defendant));

Rodriguez v. Jabe, No. 90-1010, 1990 WL 82722, at *1 (6th Cir. June 19, 1990) (“Plaintiff’s claims

against those individuals are without a basis in law as the complaint is totally devoid of allegations

as to them which would suggest their involvement in the events leading to his injuries.”); see also

Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994); Krych v. Hvass, 83 F. App’x 854, 855 (8th Cir.

2003); Potter v. Clark, 497 F.2d 1206, 1207 (7th Cir. 1974); Williams v. Hopkins, No. 06-14064,

2007 WL 2572406, at *4 (E.D. Mich. Sept. 6, 2007); McCoy v. McBride, No. 3:96-cv-227RP,

1996 WL 697937, at *2 (N.D. Ind. Nov. 5, 1996); Eckford-El v. Toombs, 760 F. Supp. 1267, 1272-

73 (W.D. Mich. 1991). Plaintiff fails to even mention Defendant Mastaw in the body of his

complaint. His allegations fall far short of the minimal pleading standards under Fed. R. Civ. P. 8

(requiring “a short and plain statement of the claim showing that the pleader is entitled to relief”).




                                                 10
                                           Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Defendants Mansfield, Mastaw, Anderson, Maher, Corrigan, Russell, and

MacLaren will be dismissed for failure to state a claim, under 28 U.S.C. §§ 1915(e)(2) and

1915A(b), and 42 U.S.C. § 1997e(c). The Court will also dismiss, for failure to state a claim,

Plaintiff’s retaliation claims against Defendants Myotte and Mortensen. Plaintiff’s access to courts

claims against Defendants Myotte and Mortensen remain in the case.

               An order consistent with this opinion will be entered.



Dated:     February 12, 2019                  /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                11
